NR 14-05 GOLD RESERVE ISSUES US $12 MILLION OF NEW CONVERTIBLE NOTES AND MODIFIES TERMS OF US $25.3 MILLION OF EXISTING CONVERTIBLE NOTES SPOKANE, WASHINGTON, June 19, 2014 Gold Reserve Inc. (TSX.V:GRZ) (OTCQB:GDRZF) (“ the “Company”) announces the closing of the previously announced financing of US $12 million of new convertible notes and the extension and modification of substantially all of the US$ 25.3 million outstanding principal amount of previously modified notes (collectively “the Notes”). Interest related to the Notes will be accrued and be capitalized quarterly at a rate of 11% annually issued in the form of a note and be payable in cash at maturity on December 31, 2015. The notes representing the interest (“Interest Notes”) will not be convertible into common shares of the Company. The Notes will be convertible, at the option of the holder, into 285.71 shares of Class A common shares per US $1,000 (equivalent to a conversion price of US $3.50 per common share) at any time upon prior written notice to the Company, whereupon, the Company, at its option, may deliver all or part of the conversion consideration in cash in lieu of delivering Class A common shares. The Company will have a right to redeem the Notes if the price of the common shares exceeds $7.00 per share for at least 20 of 30 consecutive trading days. Further information on the Notes can be found in the regulatory filings of the Company by going to the website at www.goldreserveinc.com. Doug Belanger, President stated, “The closing of the new financing and the extension and amendment of the Company’s notes due 2014 puts the Company in a strong position to complete the arbitration process through to its full conclusion. Recently, in response to the Tribunal's invitation, the Company and Venezuela each submitted their respective arbitration costs. We are very pleased that the arbitration process is in its final stage, with the next steps being the formal closing of the proceedings and the issuance of a final award by the ICSID Tribunal shortly thereafter.” CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This release contains forward-looking statements that state Gold Reserve's or its management's intentions, hopes, beliefs, expectations or predictions for the future including without limitation statements with respect to the arbitration proceedings.
